Citation Nr: 1806617	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  12-32 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for post-traumatic stress disorder (PTSD) with persistent depressive disorder (PDD). 

2. Entitlement to service-connection for a left ankle disability. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse

ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from January 1981 to January 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran testified before the undersigned Veterans Law Judge in April 2014.  A transcript of the hearing is of record. 

This matter was previously remanded by the Board in January 2015.  The record reflects substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. The evidence does not show that the Veteran's mental disorders cause total occupational and social impairment.

2. The evidence does not show a left ankle injury or disability incurred in or caused by service. 

3. The evidence does not show that the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.




CONCLUSIONS OF LAW

1. The criteria for a 100 percent rating for PTSD with PDD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2. The criteria for establishing entitlement to service-connection for a left ankle disability have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

3. The criteria for establishing entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating

The Veteran's mental disorders are evaluated under Diagnostic Code 9411 of the General Rating Formula for Mental Disorders (General Formula). 38 C.F.R. §  4.130.  He was initially assigned a 70 percent disability rating.  The Veteran now contends he is entitled to a 100 percent rating.  The evidence does not support a 100 percent rating.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Under the General Formula, a 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.  Congress specifically limited the 100 percent rating to instances of total social and occupational impairment.  

In this case, the evidence does not show total social impairment.  Specifically, the Veteran remarried prior to this appeal and he remains married today.  He lives with his spouse who helps run the house and helps him with his medical conditions.  The Veteran also lives with his brother and he has helped provide for his stepchildren and their children (grandchildren) during this appeal, too.  According to the Veteran's reports, he and his wife took in his stepdaughter following an abusive relationship, and he helped take care of her children.  They also took in his stepson after a divorce, and the Veteran cosigned a car for him. These facts indicate positive social relationships.  The Veteran also reported a positive relationship with his daughter from a prior marriage.

The Board recognizes that the Veteran believes he is entitled to the highest available disability rating of 100 percent.  However, the record does not contain medical or lay evidence to demonstrate that the Veteran has suffered from symptomatology of the frequency, severity, and duration to result in total social impairment.  While the Veteran has described significant symptoms and impairment, the assigned 70 percent rating is meant to compensate him for such a level of disability.  The Veteran has shown that his condition warrants the highest schedular evaluation.  Because the preponderance of the evidence is against a finding of total social impairment for the entire period on appeal, a 100 percent rating is not warranted.

II. Service-connection for a Left Ankle Disability

To establish service-connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service-connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Whether these requirements are met is based on analysis of all the evidence of record and the evaluation of its credibility and probative weight.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).

Certain chronic diseases, including arthritis, are subject to presumptive service-connection if they manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. §§ 3.307(d), 3.309(a).  A showing of chronicity requires a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

The Board may consider many factors when assessing the credibility and weight of lay evidence, including statements made during treatment, self-interest or bias, internal consistency, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam); Pond v. West, 12 Vet. App. 341, 345 (1999) (explaining that the Board may consider the appellant's self-interest when determining credibility and weight); Madden v. Gober, 125 F.3d 1477, 1480-81 (1997) (noting that the Board is entitled to discount the credibility and weight of evidence in light of its own inherent characteristics and relationship to other items of evidence).  The Board may also weigh the absence of contemporaneous medical evidence as a factor, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom., Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (finding that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact). 

In this case, while the record indicates findings of a left ankle disability, a remand for a medical examination and medical opinion is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Under McLendon, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 83.  Here, there is insufficient evidence that the Veteran sustained an ankle injury in service, or that it manifested to a compensable degree within one year of service, or that it is related to service. 

As an initial matter, there is no medical evidence of a left ankle disability for more than two decades after discharge from service.  The Board recognizes that the Veteran's service treatment records are unavailable for review, see Formal Finding on the Unavailability of STRs (dated May 8, 2008), however, this does not lower the burden for the Veteran.  Rather, it heightens the duty of the Board to explain its findings and conclusions, to carefully consider the benefit-of-the- doubt rule, and to assist the Veteran in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Ussery v. Brown, 8 Vet. App. 64 (1995).  Here, the Veteran has not provided any medical evidence of a left ankle injury or disability during service or manifesting within one year of discharge from service.   See Buchanan, 451 F.3d at 1337; see also Maxson, 12 Vet. App. at 459. 

The record also contains inconsistent reports of how and when the Veteran injured his left ankle.  See Caluza, 7 Vet. App. at 512.  The Veteran initially reported that he injured his left ankle in November 1983 while doing physical fitness training (PT), but later testified that the injury occurred in November 2014 because he remembered it happened "very close" to being discharged.  Also, per his November 2010 statement, the Veteran was diagnosed with a fractured ankle in service; however, the Veteran made no mention of ever being diagnosed with a fractured ankle in service.  These inconsistent statements weigh against the credibility of his reported onset date. 

Furthermore, the Veteran reported during a non-service-connection benefits related examination in September 2012 that he injured his left ankle and right knee during a rodeo in 1987-two years after service.  This statement indicates that the injury is not service related and indicates his other statements of onset are based on a self-interested desire to create a temporal and/or causal link to service for a non-service related injury.  See Pond, 12 Vet. App. at, 345; Madden v. Gober, 125 F.3d at 1480-81.  Finally, there is no competent, credible evidence that the left ankle injury has been linked to the Veteran's service.   For these reasons, a medical examination and opinion regarding the etiology of the Veteran's left ankle disability is not warranted under McLendon.

III. TDIU

To establish entitlement to TDIU, there must be an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  The central inquiry in any TDIU determination is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  38 C.F.R. § 3.340; Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that the veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating is itself recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the appellant is capable of performing the physical and mental acts required by employment, not whether the appellant can find employment.  38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

"Substantially gainful employment" is employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.  The ultimate question of whether a Veteran is capable of substantially gainful employment is for the adjudicator.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Where the schedular rating is less than total, a total disability rating may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  The schedular requirements are met if there is only one service-connected disability and the disability is rated at 60 percent or more; or, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more. 38 C.F.R. § 4.16(a).  Here, the Veteran is service-connected for PTSD (70%), tinnitus (10%), and bilateral hearing loss (10% from February 15, 2008 to April 26, 2012; then 0%).  His combined disability rating is at least 70 percent throughout this appeal.  Therefore, he meets the schedular criteria for TDIU. 

However, the evidence reveals that, to the extent the Veteran is unable to obtain and maintain substantially gainful employment, it is not due solely to his service-connected PTSD.  Indeed, the Veteran has conceded that his unemployment is not due solely to the effects of his mental disorder (his predominant disability).  See June 2011 PTSD VAX, p. 3 ("...[He] has not worked since May 2010.  He was employed with the Census Bureau for six weeks but he was in a car accident preventing him from working.  The claimant contends that his unemployment is not due, primarily, to the effects of his mental condition." ).  

By a later admission, he conceded that his inability to work is due to his non-service-connected right knee disability.  See November 2015 PTSD VAX, p. 4 ("[Veteran] has not worked for 'about five years.'  He cited a knee problem as a barrier to him being able to work, and stated he was 'waiting on a knee replacement' so he could return to work.").  The Board's finding is consistent with the January 2012 and November 2015 VAX which showed that the Veteran's mental disorders does not cause total occupational impairment.  For these reasons, TDIU is not warranted.  While the Veteran clearly has problems with his service-connected disabilities, this is the basis for the current evaluations, an evaluation which indicates a severe impairment.  

ORDER

Entitlement to a 100 percent rating for PTSD with PDD is denied. 

Entitlement to service-connection for a left ankle disability is denied. 

Entitlement to TDIU is denied. 


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


